DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a proximal hub connector removably coupled to a distal end of the housing” in lines 3-4. While applicant has support for the cutting shaft 228/328 and outer shaft 226/326 to be removably engaged to the proximal hub 224/324 ([0034]; [0043]), support is not found for the proximal hub removably coupled to a distal end of the housing. Further, the limitation cannot be ascertained from the drawings.
Claim 10 similarly recites “a proximal hub connector removably coupled to a distal end of the housing” and is rejected for the same reasons discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0360466 A1) in view of Gibson et al. (US 2006/0025793 A1) in view of Wood et al. (US 2021/0169512 A1).
Regarding claim 1, Brown discloses a surgical handpiece (handset 310; Fig. 2) for removing tissue (as handset 310 may be employed in the tissues resecting system 10 of Fig. 1; [0050]), comprising: a housing (housing 311) defining a cavity (open area in housing 311 that holds various components; Fig. 2) therein; an end effector assembly (endoscope 100; Fig. 1), the end effector assembly including an outer shaft (insert portion 102) supporting a cutting shaft (cutting shaft 202) configured to remove tissue upon activation thereof via at least one of translation or rotation therein (as the cutting shaft 202 may translate, reciprocate, actuate, rotate, or any combination thereof; [0068]); a fluid pump (pump 316) disposed within the cavity of the housing (311; Fig. 2), the fluid pump (316) configured to evacuate fluid from the cutting shaft upon activation thereof ([0052]), and a motor (motor 320) disposed within the cavity of the housing (311; Fig. 2), the motor (320) including a power coupler (external power source 322) operably coupled to both the cutting shaft and the fluid pump for suppling power thereto (Fig. 2; [0055]).
Brown fails to disclose the housing including a proximal hub connector removably coupled to a distal end of the housing, the end effector assembly operably supported by the proximal hub connector, wherein the end effector assembly is removably engaged to the proximal hub connector.
However, Gibson teaches a surgical handpiece (surgical hand-piece 200) for removing tissue ([0003]), comprising: a housing (housing 210; Fig. 1), the housing including a proximal hub connector (coupling 300) disposed at a distal end thereof (Fig. 1); an end effector assembly (surgical implement 100) operably supported by the proximal hub connector (Fig. 1), the end effector assembly including an outer shaft (outer tube 112) supporting a cutting shaft (inner tube 152) configured to remove tissue upon activation thereof via at least one of translation or rotation therein ([0025]-[0026]); a fluid pump (suction pump; [0026]) and a motor (motor; [0031]). Gibson further teaches wherein the end effector assembly (100) is removably engaged to the proximal hub connector (Fig. 1; [0024]) so that the surgical implement can be easily and quickly attached to the hand-piece for performing surgical treatments to a surgical site, as well as it can be quickly detached therefrom for further operations ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical handpiece of Brown to include a proximal hub connector disposed at a distal end thereof and to modify the end effector assembly to include the connection assembly at a proximal end thereof as taught by Gibson in order to securely support the end effector assembly while allowing the end effector assembly to be removably engaged to the proximal hub connector so that the surgical implement can be easily and quickly attached to the hand-piece for performing surgical treatments to a surgical site, as well as it can be quickly detached therefrom for further operations.
Brown teaches the proximal end portion (350) of the proximal hub connector (300) is configured to securely connect with the housing (210; [0035]) but fails to explicitly disclose the proximal hub connector removably coupled to the distal end of the housing.
However, Wood teaches a proximal hub connector (outer shell 168; Fig. 1) of a surgical handpiece for removing tissue, with an end effector assembly (120) coupled to the proximal hub connector (Fig. 1), wherein the proximal hub connector is removably coupled to a distal end of the housing (as outer shell 168 includes engagement finger 169a with an engagement tooth 169b extending therefrom that is configured for engagement within a corresponding aperture 218 defined within a handle housing 210 of the handpiece assembly 200 to enable releasable engagement; Fig. 24; [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal hub connector of modified Brown to be removably secured to the distal end of the housing as taught by Wood. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of securely coupling the proximal hub connector to the housing.
Regarding claim 2, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump (316) includes a passageway (outflow line 314) defined therein configured to operably connect to the end effector assembly (via outflow passageway 303) to evacuate fluid and tissue from the cutting shaft ([0052]).
Regarding claim 3, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump is a peristaltic pump (as pump 316 may be a peristaltic pump; [0052]).
Regarding claim 5, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump (316) is configured to be removed from within the cavity of the housing (311; as the pump 316 is positioned in the disposable portion 310A of the housing such that the disposable portion 310A, including the pump may be removed from the reusable portion 310B of the housing 311; [0050]).
Regarding claim 6, modified Brown discloses wherein the end effector assembly is removably engaged to the housing (as modified Brown includes the proximal hub connector of Gibson, as discussed above with respect to claims 1 and 4) and wherein the fluid pump (316) is removably engaged to the housing (311; as the pump 316 is positioned in the disposable portion 310A of the housing such that the disposable portion 310A, including the pump may be removed from the reusable portion 310B of the housing 311; [0050]).
Regarding claim 7, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump (316) is integral with the housing (as the pump 316 is integral with portion 310A of housing 311; Fig. 2).
Regarding claim 9, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the surgical handpiece is a tissue resection instrument ([0003]; [0042]).
Regarding claim 19, modified Brown discloses an input coupler (rotor 220 of Gibson) disposed within the proximal hub connector and removably coupled to a proximal end portion of the cutting shaft (Fig. 1 of Gibson; it is noted that by modifying the end effector assembly which includes the cutting shaft to be removably attached to the proximal hub connector, the device of modified Brown would necessarily have an input coupler which connects to the proximal end of the cutting shaft to cause rotation thereof; thus, a portion of shaft 302 of Brown would be removably attached to the cutting shaft).
Regarding claim 20, modified Brown discloses an output coupler (clutch 324 of Brown) disposed within the cavity of the housing (Fig. 2) and electrically coupled to the motor ([0055]), the output coupler (324) configured to couple to the input coupler (proximal portion of shaft 302) when the proximal hub connecter is coupled to the distal end of the housing such that activation of the motor drives the output coupler to cause the input coupler to move the cutting shaft relative to the outer shaft for resecting tissue (Fig. 2; [0055]).

Claim(s) 10-14, 16-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0360466 A1) in view of Gibson et al. (US 2006/0025793 A1) in view of Wood et al. (US 2021/0169512 A1) in view of Orczy-Timko et al. (US 2016/0095615 A1).
Regarding claim 10, Brown discloses a surgical handpiece (handset 310; Fig. 2) for removing tissue (as handset 310 may be employed in the tissues resecting system 10 of Fig. 1; [0050]), comprising: a housing (housing 311) defining a cavity (open area in housing 311 that holds various components; Fig. 2) therein; an end effector assembly (endoscope 100; Fig. 1), the end effector assembly including an outer shaft (insert portion 102) supporting a cutting shaft (cutting shaft 202) configured to remove tissue upon activation thereof via at least one of translation or rotation therein (as the cutting shaft 202 may translate, reciprocate, actuate, rotate, or any combination thereof; [0068]); a fluid pump (pump 316) disposed within the cavity of the housing (311; Fig. 2), the fluid pump (316) configured to evacuate fluid from the cutting shaft upon activation thereof ([0052]), and a motor (motor 320) disposed within the cavity of the housing (311; Fig. 2), the motor (320) including an output coupler (clutch 324) operably coupled to the cutting shaft (202/302) and the fluid pump (316) for supplying power thereto ([0055]).
Brown fails to disclose a proximal hub connector removably coupled to a distal end of the housing, the end effector assembly removably coupled to the proximal hub connector.
However, Gibson teaches a surgical handpiece (surgical hand-piece 200) for removing tissue ([0003]), comprising: a housing (housing 210; Fig. 1), the housing including a proximal hub connector (coupling 300) disposed at a distal end thereof (Fig. 1); an end effector assembly (surgical implement 100) operably supported by the proximal hub connector (Fig. 1), the end effector assembly including an outer shaft (outer tube 112) supporting a cutting shaft (inner tube 152) configured to remove tissue upon activation thereof via at least one of translation or rotation therein ([0025]-[0026]); a fluid pump (suction pump; [0026]) and a motor (motor; [0031]). Gibson further teaches wherein the end effector assembly (100) is removably engaged to the proximal hub connector (Fig. 1; [0024]) so that the surgical implement can be easily and quickly attached to the hand-piece for performing surgical treatments to a surgical site, as well as it can be quickly detached therefrom for further operations ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical handpiece of Brown to include a proximal hub connector disposed at a distal end thereof and to modify the end effector assembly to include the connection assembly at a proximal end thereof as taught by Gibson in order to securely support the end effector assembly while allowing the end effector assembly to be removably engaged to the proximal hub connector so that the surgical implement can be easily and quickly attached to the hand-piece for performing surgical treatments to a surgical site, as well as it can be quickly detached therefrom for further operations.
Brown teaches the proximal end portion (350) of the proximal hub connector (300) is configured to securely connect with the housing (210; [0035]) but fails to explicitly disclose the proximal hub connector removably coupled to the distal end of the housing.
However, Wood teaches a proximal hub connector (outer shell 168; Fig. 1) of a surgical handpiece for removing tissue, with an end effector assembly (120) coupled to the proximal hub connector (Fig. 1), wherein the proximal hub connector is removably coupled to a distal end of the housing (as outer shell 168 includes engagement finger 169a with an engagement tooth 169b extending therefrom that is configured for engagement within a corresponding aperture 218 defined within a handle housing 210 of the handpiece assembly 200 to enable releasable engagement; Fig. 24; [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal hub connector of modified Brown to be removably secured to the distal end of the housing as taught by Wood. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of securely coupling the proximal hub connector to the housing.
While Brown discloses a motor (motor 320) disposed within the cavity of the housing (311; Fig. 2), the motor (320) including an output coupler (clutch 324) operably coupled to the cutting shaft (202/302) and the fluid pump (316) for supplying power thereto ([0055]), Brown fails to disclose a first motor disposed within the cavity of the housing, the first motor including an output coupler operably coupled to the cutting shaft for suppling power thereto; and a second motor disposed within the cavity of the housing, the second motor operably coupled to the fluid pump for suppling power thereto.
However, Orczy-Timko teaches a surgical handpiece (105) for removing tissue (Fig. 1) with an end effector assembly that may translate or rotate ([0032]). Orczy-Timko teaches in some embodiments the device may include a single motor to both move the inner cutting shaft (inner sleeve) and operate the pump (similar to that of Brown; [0009]) or, in other embodiments the device may comprise first motor (first motor) including an output coupler (connection between motor and resecting sleeve 120) operably coupled to the end effector assembly for suppling power thereto and a second motor (second motor) operably coupled to a fluid pump (pump) for suppling power thereto ([0009]). First and second motors allow a controller (150) to independently modulate parameters of both systems during each cycle of reciprocation and thus allow for more modes of operation ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical handpiece of modified Brown to include first and second motors disposed in the cavity as claimed instead of a single motor in light of the teachings of Orczy-Timko in order to independently modulate parameters of both systems during each cycle and allow for more modes of operation. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of suppling power to both the cutting shaft and the fluid pump.
Regarding claim 11, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the surgical handpiece is a tissue resection instrument ([0003]; [0042]).
Regarding claims 12-13, modified Brown discloses wherein the first and second motors are independently activatable (as the controller 150 allows independent modulation of parameters of both systems; [0048] of Orczy-Timko) and wherein the first and second motors are configured to cooperate with a control console for regulating power during use ([0048]).
Regarding claim 14, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump is a peristaltic pump (as pump 316 may be a peristaltic pump; [0052]).
Regarding claim 16, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump (316) is configured to be removed from within the cavity of the housing (311; as the pump 316 is positioned in the disposable portion 310A of the housing such that the disposable portion 310A, including the pump may be removed from the reusable portion 310B of the housing 311; [0050]).
Regarding claim 17, modified Brown discloses wherein the end effector assembly is removably engaged to the housing (as modified Brown includes the proximal hub connector of Gibson, as discussed above with respect to claims 1 and 4) and wherein the fluid pump (316) is removably engaged to the housing (311; as the pump 316 is positioned in the disposable portion 310A of the housing such that the disposable portion 310A, including the pump may be removed from the reusable portion 310B of the housing 311; [0050]).
Regarding claim 18, Brown modified discloses the invention as claimed above, and Brown further discloses wherein the fluid pump (316) is integral with the housing (as the pump 316 is integral with portion 310A of housing 311; Fig. 2).
Regarding claim 21, modified Brown discloses an input coupler (rotor 220 of Gibson) disposed within the proximal hub connector and removably coupled to a proximal end portion of the cutting shaft (Fig. 1 of Gibson; it is noted that by modifying the end effector assembly which includes the cutting shaft to be removably attached to the proximal hub connector, the device of modified Brown would necessarily have an input coupler which connects to the proximal end of the cutting shaft to cause rotation thereof; thus, a portion of shaft 302 of Brown would be removably attached to the cutting shaft).
Regarding claim 22, modified Brown discloses an output coupler (clutch 324 of Brown) disposed within the cavity of the housing (Fig. 2) and electrically coupled to the motor ([0055]), the output coupler (324) configured to couple to the input coupler (proximal portion of shaft 302) when the proximal hub connecter is coupled to the distal end of the housing such that activation of the motor drives the output coupler to cause the input coupler to move the cutting shaft relative to the outer shaft for resecting tissue (Fig. 2; [0055]).

Response to Arguments
The previous rejection of claim(s) 4, 6, 15 and 17 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to the claim(s) on 5/04/2022.
The rejection of claims 1-9 under 35 U.S.C. 103 as unpatentable over Brown (US 2017/0360466) in view of Gibson (US 2006/0025793) and claims 10-18 under 35 U.S.C. 103 as unpatentable over Brown in view of Gibson in view of Orczy-Timko (US 2016/0095615) has been withdrawn in light of applicant’s amendment made 5/04/2022; specifically, the prior art fails to teach a proximal hub connector removably coupled to a distal end of the housing.
Applicant’s arguments with respect to claim(s) 1-9 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, Wood is relied upon to teach a proximal hub connector removably coupled to a distal end of the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771